    Case 2:16-cv-06805-SJF-AKT Document 121-1 Filed 07/11/19 Page 1 of 3 PageID #: 1051


Steven Giordano

From:                 Steven Giordano
Sent:                 Monday, July 1, 2019 2:45 PM
To:                   Ken Reynolds; Robert Bean
Cc:                   Stephen Vlock
Subject:              New Falls v. Soni
Attachments:          Consent for Inspection of Tax Returns - Om P. Soni and Anjali Soni.pdf; Consent for Inspection of Tax
                      Returns - Om P. Soni Irrevocable Family Trust.pdf


Hi Robert and Ken,

As you know, Mr. Colbert testified at his deposition that Mr. Soni began transferring his assets into various Trusts. On or
before Wednesday, July 3, 2019, please produce:

    1. All Tax Return Information from 2006 to present for all Trusts within which Om P. Soni and/or Anjali Soni have
       any interest in, including but not limited to the Om P. Soni Irrevocable Family Trust.
    2. The attached Consent Agreements signed.

Thank you for your cooperation.

If you wish to discuss, this, I am available.

Steven Giordano, Esq.
Vlock & Associates, P.C.
630 Third Avenue, 18th Floor
New York, New York 10017
(212) 557‐0020 ext. 815 ‐ phone
(212) 574‐3365 ‐ fax
www.vlocklaw.com

This email message and any attachments contain privileged and confidential information from the law firm of Vlock &
Associates, P.C. and are for the exclusive use of the intended recipient(s). Any unauthorized use, disclosure or
distribution is strictly prohibited. If you received this message in error, please contact the sender by reply email and
delete all copies of this email.




                                                             1
Case 2:16-cv-06805-SJF-AKT Document 121-1 Filed 07/11/19 Page 2 of 3 PageID #: 1052




                                     CONSENT AGREEMENT



  Anjali Soni, as Trustee of Om P. Soni Irrevocable Family Trust, hereby consents to the production of

  documents as requested by Vlock & Associates, P.C., from the IRS or any tax preparer concerning

  documents in their custody relating to their tax return information. In anticipation of the review of

  those documents by Vlock & Associates, P.C., the undersigned hereby consents to the production of

  the 2006 to Present Tax Returns and supporting financial documents submitted by the undersigned

  clients for inspection. This consent is provided to comply with the ethical obligations imposed by

  the American Institute of Certified Public Accountants and the NYS Board of Accountancy, as well

  as for purposes of Section 7216 of the Internal Revenue Code.




                                                ____________________________________
                                                By: Anjali Soni, as Trustee of Om P. Soni
                                                Irrevocable Family Trust

                                                ____________________________________
                                                Date:
Case 2:16-cv-06805-SJF-AKT Document 121-1 Filed 07/11/19 Page 3 of 3 PageID #: 1053




                                     CONSENT AGREEMENT



  OM P. SONI and ANJALI SONI hereby consent to the production of documents as requested by

  Vlock & Associates, P.C., from the IRS or any tax preparer concerning documents in their custody

  relating to their tax return information. In anticipation of the review of those documents by Vlock &

  Associates, P.C., the undersigned hereby consents to the production of the 2006 to Present Tax

  Returns and supporting financial documents submitted by the undersigned clients for inspection.

  This consent is provided to comply with the ethical obligations imposed by the American Institute of

  Certified Public Accountants and the NYS Board of Accountancy, as well as for purposes of Section

  7216 of the Internal Revenue Code.




                                                ____________________________________
                                                By: OM P. SONI

                                                Date:

                                                ___________________________________
                                                By: ANJALI SONI

                                                Date:
